Citation Nr: 0335811	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  96-00 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
disease of the hands.

3.  Entitlement to service connection for degenerative joint 
disease of the left knee.

4.  Entitlement to service connection for degenerative joint 
disease of the right knee.

5.  Entitlement to service connection for lumbar spine 
disorder.

6.  Entitlement to service connection for cervical spine 
disorder.

7.  Entitlement to service connection for bilateral elbow 
lateral epicondylitis.

8.  Entitlement to service connection for a skin disorder.

9.  Entitlement to service connection for duodenal ulcer.

10.  Entitlement to service connection for herniated 
esophagus.

11.  Entitlement to service connection for left Achilles' 
tendinitis and calcaneal spurs clamed as a foot disorder.

12.  Entitlement to service connection for a joint pain, to 
include as due to an undiagnosed illness.

13.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant's private psychiatrist


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1975 to January 
1976 and January to May 1991.  The veteran served in 
Southwest Asia from February to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran has an acquired psychiatric disorder due to 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for a psychiatric disorder.  Pertinent 
identified medical and other records have been obtained, and 
VA examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.





II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2003).  

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, a psychosis may be presumed to have been 
incurred or aggravated in service if it was manifested to a 
compensable (10 percent) degree within one year of the 
claimant's separation from service. 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection can also be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Based on a review of the evidence of record, the Board finds 
that service connection for a psychiatric disorder is 
warranted.  The Board notes that the veteran served on active 
duty in Southwest Asia from February to May 1991.  He was 
released from active duty in May 1991 and returned to his 
reserve status. 

The post-service medical records reveal that the veteran 
began complaining of psychiatric problems within a year after 
his discharge in May 1991.  The veteran began receiving VA 
treatment for alcohol dependence in April 1992.  During the 
next several months, VA diagnosed the veteran with various 
psychiatric disorders, including depression, anxiety, and 
PTSD.  According to an October 1993 military examination 
report, the veteran was described having anxiety, insomnia, 
sadness, restlessness, agitation, and distressing thoughts 
related to his Gulf War experience.  The examiner concluded 
that the veteran had a major affective disorder, with 
persistence of symptoms, resulting in hospitalization.  His 
symptoms were deemed to be sufficiently severe to interfere 
with effective military performance and unfit for military 
duty.  

A Board of three VA examiners diagnosed the veteran with an 
anxiety disorder in a January 1995 report.  The three VA 
examiners also found that the veteran did not meet the 
criteria for PTSD.

The veteran submitted an August 1996 private psychiatric 
examination report.  The private psychiatrist noted that he 
had first interviewed the veteran in September 1992.  The 
examiner diagnosed the veteran with recurrent major 
depressive disorder triggered by experiences in Southwest 
Asia.  Based on a review of medical evidence, the examiner 
noted that the veteran apparently had not shown any 
manifestation or records of psychiatric condition prior to 
January 1991.  The veteran was hospitalized at the VA 
hospital in July 1992 with the diagnosis of PTSD and 
depressive disorder with psychotic features and alcohol 
abuse.  The veteran was prescribed strong psychiatric 
medication.  The examiner noted that the veteran had been 
receiving psychiatric treatment since being discharged from 
the reserves due to a psychiatric disorder.  The examiner 
opined that the veteran's service in Southwest Asia from 
February to May 1991 triggered a reaction that resulted into 
an anxiety disorder and then gradually to other 
symptomatology.  

The veteran's private psychiatrist also testified before a 
hearing officer at the RO in August 1996.  During his 
testimony, the psychiatrist echoed the findings in his August 
1996 written psychiatric report.

The Board adopts the findings made by the veteran's private 
psychiatrist.  According to the psychiatrist's report and 
testimony, he recounted a medical history that was consistent 
with the record.  The private examiner discussed the post-
service medical records outlined above.  Significantly, the 
veteran entered his active duty in January 1991 with no 
documented psychiatric impairment.  Then, shortly after 
returning home in May 1991, the veteran developed psychiatric 
problems, which led to a medical discharge from the reserves.  

It is unclear whether the examiner had access to the 
veteran's Persian Gulf military records because those 
complete records are not a part of the record.  The veteran's 
military occupation was as a cook, although the examiner also 
reported that the veteran was a military policeman (M.P.) 
during the Persian Gulf War.  While the current record does 
not corroborate the veteran's service as an M.P., the medical 
evidence of record supports the August 1996 examiner's 
findings. 

The Board finds the foregoing evidence in favor of the 
veteran's claim compelling, and there is no competent 
evidence of record directly contravening the August 1996 
examiner's findings.  Although various VA examiners found 
that the veteran did not have PTSD, they diagnosed the 
veteran with various other psychiatric disorders.  The 
evidence supports a finding of continuity from the veteran's 
active service from 1991 up to the present.  The Board is not 
competent to render medical determinations that are not 
solidly grounded in the record.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2002).  Accordingly, after reviewing the file and 
considering all of the evidence of record, the Board 
concludes that entitlement to service connection for a 
psychiatric disorder is warranted.


ORDER

Service connection for an acquired psychiatric disorder due 
to service is granted.



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In order to comply with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App. 183, the veteran should be notified of 
the evidence and information for which he is responsible and 
that which VA is responsible.  While veteran was furnished 
with a May 2001 letter addressing the evidence necessary to 
establish service connection for PTSD, this letter did not 
specifically address the VCAA.  The Board no longer has 
authority to attempt to cure VCAA deficiencies.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, a remand in necessary to 
ensure compliance with the provisions of the VCAA, VA 
implementing regulations, and the Court's decision in 
Quartuccio.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant of the appropriate 
time to respond to a VCAA notice.  

A determination has been made that additional development is 
necessary with respect to the issues of service connection 
for degenerative joint disease of the hands, degenerative 
joint disease of the left knee, degenerative joint disease of 
the right knee, a lumbar spine disorder, a cervical spine 
disorder, a bilateral elbow lateral epicondylitis, a skin 
disorder, a duodenal ulcer, a herniated esophagus, a left 
Achilles' tendinitis and calcaneal spurs clamed as a foot 
disorder, joint pain, to include as due to an undiagnosed 
illness, and entitlement to an increased evaluation for 
hypertension, currently evaluated as 10 percent disabling.  

Although the RO issued a letter to the veteran in February 
2002 explaining the VCAA with respect to the issues of 
service connection for a duodenal ulcer and a left Achilles' 
tendinitis and calcaneal spurs clamed as a foot disorder, the 
Board finds the VCAA notice with respect to the remaining 
issues inadequate.  The RO listed the remaining issues in the 
February 2002 letter, excluding the increased rating claim 
for hypertension, but did not explain these issues in light 
of the VCAA.  

The service medical records from the veteran's active duty 
service from January to May 1991, including service in 
Southwest Asia, have not been associated with the claims 
file.  In September 1993, the National Personnel Records 
Center (NPRC) supplied the veteran's service medical records 
spanning the veteran's prior service from August 1975 to 
January 1996.  In September 1993, the veteran was still in 
the reserves and his service medical records were probably 
stored with his reserve unit.  After the veteran's discharge 
from the reserves, his service medical records may have been 
sent to NPRC.  These service medical records are vital to the 
veteran's claims for service connection on a direct basis as 
well as due to undiagnosed illness. Therefore, another 
attempt should be made to obtain the veteran's service 
medical records from his active duty service from January to 
May 1991.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America, 345 F.3d 
1334; and any other applicable legal 
precedent are fully complied with and 
satisfied, including informing the 
veteran of the period of time which he 
has to submit additional evidence.

?	The RO must notify the veteran as to 
what evidence is needed to support 
the claims for service connection 
for degenerative joint disease of 
the hands, degenerative joint 
disease of the left knee, 
degenerative joint disease of the 
right knee, a lumbar spine disorder, 
a cervical spine disorder, a 
bilateral elbow lateral 
epicondylitis, a skin disorder, a 
duodenal ulcer, a herniated 
esophagus, a left Achilles' 
tendinitis and calcaneal spurs 
clamed as a foot disorder, joint 
pain, to include as due to an 
undiagnosed illness, and entitlement 
to an increased evaluation for 
hypertension, currently evaluated as 
10 percent disabling; what evidence 
VA will develop, and what evidence 
the veteran must furnish to warrant 
a favorable decision.  

?	Specifically, the RO should request 
the veteran to provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA 
and non-VA health care providers who 
have treated or evaluated him for 
any of the claimed disorders since 
October 2002. When the requested 
information and any necessary 
authorization are received, the RO 
should obtain a copy of all 
indicated records.

2.  The RO should request the veteran's 
service medical records for his active 
duty service, specifically from January 
to May 1991, and submit the veteran's 
completed NA Form 13055 for processing to 
the appropriate federal agencies, 
including the National Archives and 
Records Administration the NPRC, and the 
veteran's former reserve unit. If no 
additional service records can be found, 
ask for specific confirmation of that 
fact.

3.  Following completion of the above 
actions, the RO must review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. The RO 
should determine whether examinations are 
necessary for any of the claimed issues.  
The RO should explain its reasoning for 
not scheduling an examination for the 
claimed issues.

4.  The veteran should also be informed 
in writing of the recent amendments to 
38 C.F.R. § 3.317 regarding claims due to 
undiagnosed illness, which became 
effective June 10, 2003.  See 68 Fed. 
Reg. 34,539 (June 10, 2003).  The veteran 
is entitled to the application of the 
versions of the regulations that are more 
favorable to him.  VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. 
Reg. 33,422 (2000) (only the earlier 
version of the regulation is to be 
applied for the period prior to the 
effective date of the change).  

5.  After completion of the above, the RO 
should readjudicate the appellant's 
claims, considering any additional 
evidence obtained by the RO, to include 
any relevant amendments to the law, 
including 38 C.F.R. § 3.317 and stage 
ratings pursuant to Fenderson.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, to include notice 
of the amended regulation of 38 C.F.R. 
§ 3.317, and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



